Citation Nr: 0923548	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-23 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for a back disability, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had service from April 1994 to April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied entitlement to a rating in 
excess of 20 percent for the back disability.  The Veteran's 
disagreement with the rating assigned led to this appeal.

Although originally granted service connection characterized 
as a low back strain, based on subsequent medical evidence, 
the RO has re-characterized the service-connected back 
disability to include the diagnoses of degenerative disc 
disease and "radicular symptoms."

The Veteran and his father testified before the undersigned 
Veterans Law Judge in July 2007.  A copy of the transcript of 
this hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The back disability was service connected by the RO in a 
September 2004 rating decision.  The instant appeal stems 
from a July 2005 claim for increase.

Since the July 2005 claim, the Veteran has undergone VA 
examinations in August 2005 and March 2006 (with an April 
2006 addendum).  During the Board hearing, the Veteran 
testified, if effect, that the examinations of record do not 
accurately reflect his limitation of motion of the spine.  
Further, although he was currently employed, the record 
indicates that he has previously left employment due to his 
back symptomatology, to include being forced to leave 
employment due to the number of missed days from work.  The 
Board is further aware that it has been over three years 
since the Veteran's last VA examination and the Veteran has 
indicated that clinicians had discussed the possibility of 
having back surgery.  In light of the foregoing, the Board 
finds that the appeal must be remanded in order to schedule 
the Veteran for an additional VA examination to evaluate the 
currently severity of the disability.  In the report, the 
examiner should fully describe the effect of the disability 
on his employment, to include the number of days missed from 
employment.  

In the August 2005 VA examination, the examiner, in part, 
diagnosed "[m]echanical low back strain with radiculopathy 
symptoms down the right leg, MRI pending."  In the March 
2006 VA examination report, however, the examiner documented, 
with regard to neurologic abnormalities, that the disability 
picture was "less clear," noting that the clinical findings 
from the neurologic examination did not correlate well with 
the MRI findings.  The examiner opined that there were not 
associated neurologic abnormalities that resulted from the 
Veteran's degenerative disc disease or disc protrusion.

Under the rating criteria for a spine disability, associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  Based on the Veteran's 
complaints of neurologic symptoms and the somewhat 
conflicting evidence regarding whether the Veteran has 
radiculopathy, during the VA examination, the examiner should 
fully evaluate the Veteran for neurologic abnormalities.

During the July 2007 VA examination, the Veteran reported 
receiving VA treatment for his back during 2007.  As the most 
recent VA treatment record is the April 2006 VA examination 
addendum, upon remand, the RO/AMC must obtain copies of all 
outstanding records of treatment, VA and non-VA, received by 
the Veteran for the service-connected back disability and 
make the records part of the claims file.  See 38 C.F.R. § 
3.159(c)(1)(2).

The Board also finds that upon remand the Veteran should be 
issued an additional notification letter pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA) regarding the 
increased rating claim on appeal.  The VCAA letter should 
comply with the United States Court of Appeals for Veterans 
Claims (Court) recent decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Specifically, this letter should (1) 
notify the Veteran that, to substantiate his claim, that he 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disabilities and the effect that worsening has on the 
Veteran's employment and daily life; (2) advise the Veteran, 
at least in general terms, of the information and evidence 
necessary to establish the specific criteria under the 
potentially applicable diagnostic codes [in this case, the 
letter should include a copy of the General Rating Formula 
for Diseases and Injuries of the Spine and the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, both located in 38 C.F.R. § 4.71a]; (3) notify the 
Veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
provide examples of the types of medical and lay evidence 
that the Veteran may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.

The letter should: (a) inform the 
Veteran about the information and 
evidence not of record that is necessary 
to substantiate the claim for the 
benefit sought; (b) inform the Veteran 
about the information and evidence that 
VA will seek to provide; and (c) inform 
the Veteran about the information and 
evidence the Veteran is expected to 
provide.  

The Veteran should be provided a letter 
that complies with Vazquez-Flores.  
Specifically, this letter should (1) 
notify the Veteran that, to substantiate 
his claim, that he must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of disabilities at 
issue and the effect that worsening has 
on the Veteran's employment and daily 
life; (2) advise the Veteran, at least 
in general terms, of the information and 
evidence necessary to establish the 
specific criteria under the potentially 
applicable diagnostic codes [in this 
case, the letter should include a copy 
of the General Rating Formula for 
Diseases and Injuries of the Spine and 
the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating 
Episodes, both located in 38 C.F.R. 
§ 4.71a]; (3) notify the Veteran that 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes, which typically 
provide for a range in severity of a 
particular disability from 0% to as much 
as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; 
and (4) provide examples of the types of 
medical and lay evidence that the 
Veteran may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation - e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Copies of any outstanding records of 
treatment, VA and non-VA, received by 
the Veteran for the claim on appeal 
should be obtained and made part of the 
claims file.

3.  The Veteran should be scheduled for a 
VA examination for the purpose of 
determining the current severity of his 
service-connected back disability to 
include any associated objective 
neurologic abnormalities.  The claims 
file should be sent to the examiner.

Following the review of the relevant 
evidence in the claims file, the clinical 
examination and any tests or diagnostic 
studies deemed necessary, the examiner 
should note all relevant back symptoms 
and abnormal clinical findings.  The 
examiner should specifically determine if 
there is any neurologic abnormalities, 
and if so, the examiner should fully 
describe the severity of these 
abnormalities.

The examiner should complete a range of 
motion study for the thoracolumbar spine 
and state whether it is at least as 
likely as not that there is any 
additional functional loss (i.e., 
additional loss of motion) of the 
thoracolumbar spine due to pain or flare-
ups of pain supported by adequate 
objective findings, or additional loss of 
motion due to weakness on movement, 
excess fatigability, incoordination, or 
any other relevant symptom or sign.  Any 
additional limitation of motion in any of 
the ranges of motion (flexion, extension, 
etc.) should be expressed in degrees.

The examiner should also determine 
whether the Veteran has incapacitating 
episodes due to the degenerative disc 
disease.  For purposes of this 
determination, an incapacitating episodes 
is a period of acute signs and symptoms 
that require bed rest prescribed by a 
physician and treatment by a physician.  
If the examiner finds that the Veteran 
has incapacitating episodes, the examiner 
should determine the duration of the 
episodes during the past 12 months.

The examiner should fully describe the 
effect of the disability on the Veteran's 
employment, to include the number of days 
missed from employment.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support a finding of additional 
limitation of motion; less likely weighs 
against such a finding.

The examiner is requested to provide 
a rationale for any opinion 
provided.  If the examiner is unable 
to provide the opinion without 
resort to speculation, he or she 
should so indicate and indicate why 
the opinion would be speculative.

4.  Thereafter, the Veteran's claim for 
an increased rating for the back 
disability must be adjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  

If the benefit sought on appeal remains 
denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).

